

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-TRW-0664 Page



6-1162-TRW-0664




American Airlines, Inc.
P.O. Box 619616
Dallas/Ft. Worth Airport, Texas 75261-9616




Subject:                      Aircraft Purchase Rights and Substitution Rights


Reference:
Purchase Agreement No. 3219 between The Boeing Company (Boeing) and American
Airlines, Inc. (Customer) relating to Model 787-923 aircraft (Purchase
Agreement)





This letter agreement (“Letter Agreement”) is entered into on the date below,
and constitutes a part of the Purchase Agreement, as the same may hereafter be
amended, modified or supplemented and including, without limitation, as part
thereof the exhibits, appendices, schedules, attachments and letter agreements
thereto.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.           Definitions.                                Capitalized terms used
herein and not defined pursuant to this Letter Agreement have the meanings set
forth in the  Purchase Agreement. The following terms, when used in capitalized
form, have the following meanings:


“Applicable Delivery Month” means: (a) with respect to each Firm Aircraft, the
Scheduled Delivery Month for such aircraft; (b) with respect to each Rights
Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].; (c) with respect to each
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].and specified to Customer pursuant to
Section 4.2 hereof; and (d) with respect to each [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].specified therefor (or such other month in which a Delivery Position
has been reserved for such aircraft in accordance with the procedures set forth
in Section 4.3).


“Applicable Purchase Agreement” means: (a) when used with respect to any Rights
Aircraft or Substitute Aircraft that is a model 787-923, the  Purchase
Agreement; (b) when used with respect to any Rights Aircraft or Substitute
Aircraft that is a model 787-823 or model 787-323, the purchase agreement
executed and delivered pursuant to Section 8.2 hereof in connection with
Customer's first purchase (if any) of such model, as such purchase agreement may
be supplemented, amended or modified;


           “Available Position” means any Delivery Position that is available in
Boeing's judgment for the delivery of a Rights Aircraft to Customer in
connection with the exercise of a [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


“Available Introduction Position” means an Introduction Position that is
available in Boeing's judgment for the delivery of a Rights Aircraft or
Substitute Aircraft (as the case may be) with an interior configuration not
previously certified by the FAA.


“Business Day” means Monday through Friday, except for federal or state
holidays.


“Committed Month” means the month reserved by Boeing and set forth in Attachment
A hereto for delivery of each [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


“Delivery Position” means that portion of the production rate that is or may
from time to time be allocated by Boeing or its Affiliate for the manufacture of
a model 787 aircraft (or any Derivative or Successor) and delivery of such
aircraft in a specified month.


“Derivative” means any airframe model that is a derivative of the model 787
(other than a model 787-8 or model 787-3) that is developed by Boeing or an
Affiliate of Boeing subsequent to the date hereof.


“Eligible Model” means all or any combination thereof, as the context requires,
of the following listed airframe model types, in each case manufactured in
accordance with the applicable Detail Specification identified on Attachment C
hereto, as such Detail Specification may be modified from time to time in
accordance with Article 4 of the AGTA or as otherwise mutually agreed to by
Boeing and Customer:


(a)           at any time, the Boeing model 787-923;


 
(b)
in the case of the Boeing model 787-823 or 787-323, such model will be an
Eligible Model:



 
(i)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(ii)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(c)
any Derivative or Successor Model from and after such time as it is deemed to be
an Eligible Model in accordance with the provisions of Section 9 hereof.



“Expiration Date” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


“Firm Advance Payments” has the meaning set forth in Section 5.3 hereof.


“Firm Aircraft” means: (a) the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].identified as of the date hereof on Table 1 to the 787-923 Purchase
Agreement; and (b) any aircraft incorporated after the date hereof in an
Applicable Purchase Agreement pursuant to Section 8 hereof.


“Introduction Position” means each Delivery Position for an Aircraft with an
interior configuration not previously certified by the FAA that is designated by
Boeing in the ordinary course of business as a customer introduction production
position.


“Launch Program” means a program initiated by Boeing to design, manufacture and
obtain FAA type certification for a new model type of aircraft (e.g., Model
B797), or a new sub-model type of aircraft (e.g., Model 787-10). A Launch
Program may require that certain conditions be met by customers ordering
aircraft subject to the Launch Program, which may include but not be limited to:
(i) minimum number of customers; (ii) engine availability; (iii) use of
customers’ aircraft for certification and development purposes; (iv) additional
restrictions on optional features available; and (v) restrictions on the
availability of Delivery Positions for aircraft purchased pursuant to the
exercise of certain purchase rights. Such conditions will no longer be
applicable upon completion of the Launch Program.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]” as designated in Attachment A hereto,
provided that if any such date is not a Business Day, then such [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].shall be the next succeeding Business Day.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].” has the meaning set forth in Section
4.1 hereof.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].” has the meaning set forth in Section
2 hereof.


“Modified Exercise Notice” means a notice delivered by Customer pursuant to
Section 4.3(b) hereof.


“Proposal Deposit” means, with respect to each Eligible Model, that amount
designated in Attachment C hereto as the “[CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]” for such model.


“Purchase Agreement Supplement” means any supplement to an Applicable Purchase
Agreement, substantially in the form of Attachment D hereto or otherwise in form
and substance reasonably satisfactory to Boeing and Customer, from time to time
executed and delivered pursuant to Section 8.1.


“Purchase Rights” means, collectively, the [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].granted pursuant hereto.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]” means the “Rights Aircraft Exercise
Lead Time Exercise Date” as designated in Attachment B hereto, provided that if
any such date is not a Business Day, then such [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].shall be the next succeeding Business Day.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]” has the meaning set forth in Section
4.2 hereof.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]” has the meaning set forth in Section 2
hereof.


“Requested Delivery Month” means such month(s) in which Customer desires
delivery of a Rights Aircraft subject to a[CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], as specified by Customer in a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]..


“Rights Aircraft” [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]” has the meaning set forth in Section
4.3 hereof.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]” has the meaning set forth in Section 2
hereof.


“Substitute Aircraft” means any aircraft which Customer has designated, pursuant
to Section 5.1 hereof, to be delivered in lieu of a Firm Aircraft.


“Substitution Notice” has the meaning set forth in Section 5.1 hereof.


“Successor Model” means [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


“Then Current Engine Price” means the Engine Price of Rights Aircraft or
Substitute Aircraft set by the Engine Supplier as of the date of execution of a
Purchase Agreement Supplement entered into by Boeing and Customer.


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.           Information.


3.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.3           Concurrently with the disclosure by Boeing or any Affiliate of
Boeing to any other customer or potential customer of plans to study the
development of a Derivative or a Successor Model, Boeing will make available to
Customer information, in reasonable detail, regarding such Derivative or
Successor Model, including, but not limited to, the product development
activities and schedule with respect thereto.


3.4           Boeing will inform Customer of, and offer Customer the opportunity
to participate in, any airline working group or other forum sponsored by Boeing
for the purpose of soliciting the input of potential customers in connection
with the development of any Derivative or any Successor Model.


3.5           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.6           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].






4.           Exercise of Purchase Rights.


4.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].:


 
(a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].:



 
(i)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(ii)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




4.4           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].






































































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 
 

5.           Substitution Right.


5.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

PA No. 3219
Aircraft Purchase Rights and Substitution Rights
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-TRW-0664 Page



6.           Aircraft Price and Credit Memoranda.


6.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.3           [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


6.3.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.3.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.4.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].








































[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




7.           Payments.


7.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


7.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


7.3.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].














































8.           Forms of Agreement.


8.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


8.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].:


 
(a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
(b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
(c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
(d)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


























9.           Derivative and Successor Models.  If prior to the Expiration Date
Boeing and Customer agree upon terms and conditions (including, without
limitation, any applicable launch program conditions) for the purchase of a
Derivative or Successor Model pursuant to Letter Agreement 6-1162-AKP-072R2 as
may be amended from time to time, such Derivative or Successor Model shall be
deemed to be an Eligible Model hereunder, and Customer shall be entitled,
subject to the terms hereof, to exercise any Purchase Right for the purchase of
such Derivative or Successor Model and/or to exercise its right of substitution
to have such Derivative or Successor Model delivered in lieu of any Firm
Aircraft.


10.           Production Capacity Assurances.  If Customer has exercised all of
the MADP Rights and QADP Rights granted hereby and desires to purchase a
sufficient number of Rights Aircraft that would, in Boeing's reasonable
judgment, economically justify an increase in the production rate for the model
type of aircraft Customer desires to purchase, Boeing shall use its best
reasonable efforts to increase the production rate for such aircraft.


11.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].  Notwithstanding
anything in this Letter Agreement, Customer’s [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].
















































12.           Confidential Treatment.  Customer and Boeing understand that
certain commercial and financial information contained in this Letter Agreement
are considered by Boeing and Customer as confidential. Customer and Boeing agree
that each will treat this Letter Agreement and the information contained herein
as confidential and will not, without the prior written consent of the other,
disclose this Letter Agreement or any information contained herein to any other
person or entity, except as provided in this Letter Agreement or in the
Applicable Purchase Agreements.


Very truly yours,


THE BOEING COMPANY




By                                          


Its     Attorney-In-Fact              




ACCEPTED AND AGREED TO this


____ day of                               , 2008


AMERICAN AIRLINES, INC.


By                                          


Its                                           




Attachment A:                                Information regarding MADP Rights
Attachment B:                                Information regarding QADP Rights
Attachment C:                                Description and Price for Eligible
Models
Attachment D:                                Form of Purchase Agreement
Supplement
Attachment E:                                Letter Agreements

PA No. 3219
Aircraft Purchase Rights and Substitution Rights
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 

Attachment A to Letter Agreement 6-1162-TRW-0664
MADP Option
Rights Aircraft Exercise Lead Time Exercise Date
























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
























































PA 3219 Page 1 of 1

 
 

--------------------------------------------------------------------------------

 

Attachment B to Letter Agreement 6-1162-TRW-0664
QADP Option
Rights Aircraft Exercise Lead Time Exercise Date
























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
























































PA 3219 Page 1 of 1

 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-TRW-0664
Rights Aircraft Delivery, Description, Price and Advance Payments


























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






















































AAL
48980-1O.TXT Page 1

 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-TRW-0664
Rights Aircraft Delivery, Description, Price and Advance Payments


























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






















































AAL
48980-1O.TXT Page 2

 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-TRW-0664
Rights Aircraft Delivery, Description, Price and Advance Payments


























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






















































AAL
48980-1O.TXT Page 3

 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-0664
Rights Aircraft Delivery, Description, Price and Advance Payments


























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






















































AAL
48980-2O.TXT Page 1

 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-0664
Rights Aircraft Delivery, Description, Price and Advance Payments


























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






















































AAL
48980-2O.TXT Page 2

 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-0664
Rights Aircraft Delivery, Description, Price and Advance Payments


























[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]






















































AAL
48980-2O.TXT Page 3

 
 

--------------------------------------------------------------------------------

 
Attachment D to
6-1162-TRW-0664



PURCHASE AGREEMENT SUPPLEMENT NO. [___]


PURCHASE AGREEMENT SUPPLEMENT NO. 3219, dated [__________, ____], between The
Boeing Company (“Boeing”) and American Airlines, Inc. (“Customer”).


R E C I T A L S:


A.           Boeing and Customer have heretofore entered into (i) that certain
Purchase Agreement No. 3219, dated [__________], 2007 (capitalized terms used
herein without definition shall have the meanings specified therefor in such
Purchase Agreement), and (ii) that certain Letter Agreement 6-1162-TRW-0664 (the
“Rights Letter”), providing for the execution and delivery from time to time of
Purchase Agreement Supplements, each substantially in the form hereof, for the
purpose of subjecting Rights Aircraft and Substitute Aircraft to the Purchase
Agreement as and when purchased by Customer in accordance with the terms of the
Rights Letter.


B.           Customer has exercised its right under the Rights Letter to
purchase the aircraft described below pursuant to the terms and conditions of
the Purchase Agreement as supplemented by this Purchase Agreement Supplement.


In consideration of the foregoing premises and other good and sufficient
consideration, Boeing and Customer hereby agree as follows:


1.           Aircraft Description.  Boeing will manufacture and sell to
Customer, and Customer will purchase, the aircraft described in Table 1-[__]
attached hereto and made a part hereof.


2.           Delivery Schedule.  The Scheduled Delivery Month of each aircraft
is set forth in Table 1-[__].


3.           Price.  The Aircraft Basic Price and each component thereof and the
Advance Payment Base Price for the aircraft are set forth in Table 1-[__].


4.           Payment.


4.1           Boeing acknowledges receipt of a Deposit in the amount of
[$_________] for each aircraft.


4.2           Customer will make advance payments to Boeing in the amount of
[____%] of the Advance Payment Base Price of each aircraft, beginning with a
payment of [__%], less the Deposit, on the date of this Purchase Agreement
Supplement for each aircraft.  Additional payments for each aircraft are due on
the first Business Day of the months and in the amounts listed in Table 1-[__].


4.3           For any aircraft described on Table 1-[___] having a Scheduled
Delivery Month less than twenty-four (24) months from the date of this Purchase
Agreement Supplement, the total amount of advance payments due upon the date of
this Purchase Agreement Supplement will include all advance payments that are or
were due on or before such date in accordance with the advance payment schedule
set forth in Table 1-[___].


5.           Purchase Agreement.  All of the terms and provisions of the
Purchase Agreement are hereby incorporated by reference in this Purchase
Agreement Supplement to the same extent as if fully set forth herein; and each
reference therein to “Aircraft” shall be deemed to include the aircraft
described in Table 1-[__] attached hereto.


IN WITNESS WHEREOF, Boeing and Customer have each caused this Purchase Agreement
Supplement No. [____] to be duly executed as of the day and year first above
written.




THE BOEING COMPANY




By:_____________________________


Name:__________________________


Title:___________________________                                                                                                                     




AMERICAN AIRLINES, INC.


By:_____________________________


Name:__________________________




Title:___________________________                                                                                                                     



PA No.
3219                                                                                                                                
Page
Aircraft Purchase Rights and Substitution Rights
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
Attachment E to
6-1162-TRW-0664









The following letter agreements, as may be amended from time to time, between
Boeing and Customer will be expressly incorporated by reference in any purchase
agreement executed and delivered by the parties pursuant to Section 8.2 of this
Letter Agreement:


Letter Agreement
No.                                                      Subject


6-1162-TRW-0670
Miscellaneous Commitments for Model 787



6-1162-AKP-071R1                                                      Purchase
Obligations


6-1162-AKP-072R2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



6-1162-AKP-073R1                                                      Accident
Claims and Litigation


6-1162-TRW-0674                                                      Business
Considerations


 
3219-05
Spares Commitments



6-1162-TRW-0673
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]








































PA No. 3219
Aircraft Purchase Rights and Substitution Rights
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
